Exhibit 10.1

UNITED CONTINENTAL HOLDINGS, INC.

PROFIT SHARING PLAN

(Amended and Restated Effective January 1, 2014,

Except As Otherwise Provided Herein)

I. General

 

A. Purpose. United Continental Holdings, Inc. (the “Company”) sponsors this
United Continental Holdings, Inc. Profit Sharing Plan (the “Plan”) for the
benefit of certain employees of United Air Lines, Inc., Continental Airlines,
Inc., and other participating Affiliates.

 

B. Collective Bargaining. As it relates to Qualified Employees who are in the
class or craft of employees covered by a collective bargaining agreement with
the Employer pursuant to which the Employer has agreed to provide such Qualified
Employees with participation in a profit sharing bonus plan, this Plan is
maintained pursuant to such agreement.

 

C. Cash Bonus Plan. The Plan is a cash bonus plan and is not intended to be (and
will not be construed or administered as) an employee benefit plan within the
meaning of ERISA. The Plan is intended to be a discretionary cash bonus plan and
payments under the Plan will not constitute a part of an employee’s regular rate
of pay for any purpose; provided, however, all Awards will be paid to Qualified
Employees in accordance with the terms of the Plan and the applicable collective
bargaining agreements. Except to the extent specifically provided under a
particular pension, insurance, profit sharing, retirement, welfare or other
employee benefit plan or arrangement maintained or contributed to by the Company
or an Affiliate, the payments to an employee under the Plan will not be treated
as “salary,” “wages,” or “cash compensation” to the employee for the purpose of
computing benefits to which the employee may be entitled under any such plan or
arrangement.

 

D. Effective Date. The Plan commenced on January 1, 2006 as the UAL Corporation
Success Sharing Program – Profit Sharing Plan, was previously amended and
restated effective January 1, 2011, and is hereby amended and restated effective
January 1, 2014. Notwithstanding the foregoing, the Plan is hereby amended and
restated effective January 1, 2013, with respect to employees covered by the
Fleet Service Employees 2013-2016 Agreement, Passenger Service Employees
2013-2016 Agreement, and Storekeeper Employees 2013-2016 Agreement between
United Airlines, Inc. and the International Association of Machinists and
Aerospace Workers and profit sharing for 2013 will be paid (if payable) under
the terms of such agreements. For all other employees, profit sharing for 2013
will be paid (if payable) under the terms of the Plan as amended and restated
effective January 1, 2011.

 

E. Term. The provisions of the Plan shall continue indefinitely subject to
termination by the Company, or, as it relates to any Qualified Employees who are
in the class or craft of employees covered by a collective bargaining agreement
with the Employer pursuant to which the Employer has agreed to provide such
Qualified Employees with participation in a profit sharing bonus plan, subject
to termination pursuant to the terms of such collective bargaining agreement.



--------------------------------------------------------------------------------

F. Definitions. Unless otherwise specified, the capitalized terms under the Plan
have the meanings given below:

Affiliate. “Affiliate” means any entity, corporate or otherwise, in which the
Company, directly or indirectly, owns or controls a greater than 80% interest.

Award. “Award” means the dollar value of the award payable to a Qualified
Employee for an Award Year as determined under the Plan.

Award Year. “Award Year” means the Plan Year for which a profit sharing Award,
if any, is determined under the Plan.

Base Percentage A. “Base Percentage A” means the percentage determined in
accordance with Section III.B.1.

Base Percentage B. “Base Percentage B” means the percentage determined in
accordance with Section III.B.2.

Board. “Board” means the Board of Directors of the Company.

Code. “Code” means the Internal Revenue Code of 1986, as amended (including,
when the context requires, all regulations, interpretations and rulings issued
thereunder).

Committee. “Committee” means the Compensation Committee of the Board or such
other committee appointed by the Board to exercise the powers and perform the
duties assigned to the Compensation Committee under this Plan.

Company. “Company” means United Continental Holdings, Inc.

Disability. “Disability” means the Qualified Employee has been determined to be
disabled under the Employer’s long-term disability plan in which such Qualified
Employee participates, under the union-sponsored long-term disability plan in
which such Qualified Employee participates, or by the Company pursuant to Plan
Rules.

Domestic Employee. “Domestic Employee” means any regular full-time or regular
part-time U.S. employee of an Employer, and also includes (1) any
internationally based flight attendant covered by the collective bargaining
agreement between United Air Lines, Inc. and the Association of Flight
Attendants, (2) any employee of Continental Micronesia, Inc. on the U.S.
payroll, and (3) any employee designated by the Employer as an expatriate.

Employer. “Employer” means United Airlines, Inc., Continental Airlines, Inc.,
Continental Micronesia, Inc., Mileage Plus, Inc., and any other Affiliate which
is designated by the Company from time to time as participating in the Plan.

 

2



--------------------------------------------------------------------------------

ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
from time to time amended, including any related regulations.

Furlough. “Furlough” means a Qualified Employee’s termination of employment with
the Employer in connection with which such Qualified Employee has reemployment
rights, or, in the case of a Qualified Employee who is in a class or craft of
employees covered by a collective bargaining agreement with the Employer
pursuant to which the Employer has agreed to provide such Qualified Employees
with participation in a profit sharing bonus plan, such other employment action
as may be defined as a “furlough” in the applicable collective bargaining
agreement.

Ground Employee Group. “Ground Employee Group” means those Domestic Employees of
an Employer whose participation in the Plan is governed by the Fleet Service
Employees 2013-2016 Agreement, Passenger Service Employees 2013-2016 Agreement,
and Storekeeper Employees 2013-2016 Agreement between the Company and the
International Association of Machinists and Aerospace Workers (“IAM”). In
addition, in the event an Employer reaches an agreement regarding profit sharing
with the IAM regarding any other employee group represented by the IAM, and such
agreement provides for the same profit sharing provisions as those set forth in
the IAM agreements referenced above, such group shall be considered part of the
Ground Employee Group as of the date required under such agreement.

International Employee. “International Employee” means any regular full-time or
regular part-time employee of an Employer whose regular work is in a location
outside of the United States, but does not include (1) any internationally based
flight attendant covered by the collective bargaining agreement between United
Air Lines, Inc. and AFA, (2) any employee of Continental Micronesia, Inc. on the
U.S. payroll, or (3) any employee designated by the Company as an expatriate. In
addition, any full-time or regular part-time employee who is not classified by
an Employer as a “U.S. employee” shall be considered an International Employee.

Management and Administrative Employee Group. “Management and Administrative
Employee Group” means those Domestic Employees of the Employer (i) who are
classified by the Employer as management and administrative employees (on other
than a temporary reclassification basis), (ii) whose employment is for an
indefinite period, and (iii) who are employed in an Employer established job
classification not covered by a collective bargaining agreement. In addition,
the term “Management and Administrative Employee Group includes any class or
craft of U.S. employees who are not covered by a collective bargaining agreement
between an Employer and a union and who are not classified by the Employer as
management and administrative employees but who nevertheless generally receive
the same benefits as the Management and Administrative Employee Group.

Officer. “Officer” means (i) an “officer” of the Company as such term is defined
in Rule 16a-1(f) under the Securities Exchange Act of 1934, as amended (“Rule
16a-1(f)”), or (ii) a designated senior officer of the subsidiaries of the
Company, including any officer of United Air Lines, Inc. or Continental
Airlines, Inc. who is an “officer” of the Company under Rule 16a-1(f) or who
reports directly to the Chairman or the CEO.

 

3



--------------------------------------------------------------------------------

Other Represented Employee Group. “Other Represented Employee Group” means any
class or craft of employees covered by an agreement between an Employer and a
union which expressly provides for coverage under a Company-sponsored (or
Employer-sponsored) profit sharing plan, except to the extent such group is
otherwise named in the Plan (e.g., the Pilot Employee Group, the Ground Employee
Group, and the Management & Administrative Employee Group).

Participating Employee Group. Each of the following is considered a
“Participating Employee Group”:

 

  1. the Management and Administrative Employee Group;

 

  2. the Pilot Employee Group;

 

  3. the Ground Employee Group; and

 

  4. each Other Represented Employee Group,

but the following are excluded from such definition: (i) any class or craft of
employees represented by a union but not covered by an agreement between an
Employer and such union expressly providing for coverage under a
Company-sponsored (or Employer-sponsored) profit sharing plan; and
(ii) International Employees.

Pilot Employee Group. “Pilot Employee Group” means those Domestic Employees of
the Employer whose participation in the Plan is governed by the United Pilot
Agreement between United Airlines, Inc. and the Air Line Pilots In the Service
of United Airlines, Inc. as Represented by the Air Line Pilots Association,
International.

Plan. “Plan” means the United Continental Holdings, Inc. Profit Sharing Plan as
set forth herein. The Plan is an amendment and restatement of the UAL
Corporation Success Sharing Program – Profit Sharing Plan.

Plan Rules. “Plan Rules” means rules, procedures, policies or practices
established by the Company (or the Committee) with respect to the administration
of the Plan, which need not be reflected in a written instrument and may be
changed at any time without notice.

Plan Year. “Plan Year” means the 12-month period that corresponds to the
Company’s fiscal year.

Pre-Tax Margin. “Pre-Tax Margin” means Pre-Tax Profit divided by Total Revenue
as determined under U.S. generally accepted accounting principles.

 

4



--------------------------------------------------------------------------------

Pre-Tax Profit. “Pre-Tax Profit” means the Company’s consolidated net income as
determined under U.S. generally accepted accounting principles, but excluding as
determined by the Committee: (i) consolidated federal, state and local income
tax expense (or credit); (ii) unusual, special, or non-recurring charges,
(iii) charges with respect to the grant, exercise or vesting of equity,
securities or options granted to employees of the Company or any Affiliate, and
(iv) expense associated with the profit sharing contributions.

Qualified Employee. “Qualified Employee” means a Domestic Employee of an
Employer who, in accordance with the Employer’s personnel policies, has
completed a year of service as of December 31 of the Award Year and satisfies
the eligibility requirements of Section II.A.

Retirement. “Retirement” means the Employee has retired in accordance with the
Employer’s employment policies and regulations, including under an “early out”
program in which the Company specifies (or otherwise determines in its sole
discretion) that the Employee is to be considered retired for purposes of this
Plan.

Total Revenue. “Total Revenue” means the Company’s consolidated total revenue as
determined under U.S. generally accepted accounting principles, but excluding,
as determined by the Committee, any unusual, special or non-recurring revenue
item.

Wages. “Wages” has the meaning provided in Section III.C.

II. Participation.

 

A. Eligibility. A Qualified Employee who is employed for any portion of an Award
Year is eligible to receive payment of an Award for such Award Year, unless
(1) prior to the end of the Award Year he or she voluntarily terminates
employment or (2) prior to the payment date he or she is terminated “for cause”
as determined by the Company. Termination of employment due to other reasons,
such as involuntary termination (not “for cause”), voluntary termination after
the end of the Award Year, death, Disability, Retirement, or Furlough do not
disqualify a Qualified Employee from receiving payment of an Award for an Award
Year.

 

B. Employee Classifications. The classification by an Employer of an individual
as an employee of an Employer within the meaning of the Plan, or as a person who
is not an employee of an Employer or as being within a particular employee
classification will be conclusive for all purposes of this Plan. For purposes of
this Plan, a temporary reclassification or special assignment will be
disregarded for purposes of determining a Qualified Employee’s classification.
No reclassification of an individual as an employee of an Employer, whether by
judicial or administrative action or otherwise, will be effective to qualify the
individual as a Qualified Employee under this Plan except as the Company agrees,
and no reclassification will be given retroactive effect, except as the Company
agrees.

 

5



--------------------------------------------------------------------------------

III. Profit Sharing Awards.

 

A. Annual Threshold. After the end of each Award Year, if the Company’s Pre-Tax
Profit for that year exceeds ten million dollars ($10,000,000), Awards will be
determined in accordance with Section III.B. If this threshold is not met, no
Awards will be payable under the Plan for the Award Year.

 

B. Determination of Awards. Awards will be determined as follows:

 

  1. Determination of Base Percentage A: Base Percentage A is equal to one
percent (1%) of Pre-Tax Profit up to and including a Pre-Tax Margin of 6.9%,
divided by the total Wages of all Qualified Employees of the Employers for the
Award Year.

 

  2. Determination of Base Percentage B: Base Percentage B is equal to one
percent (1%) of Pre-Tax Profit in excess of a Pre-Tax Margin of 6.9%, divided by
the total Wages of all Qualified Employees of the Employers for the Award Year.

 

  3. Ground Employee Group. For the Ground Employee Group, each Qualified
Employee eligible under Section II shall be entitled to an Award equal to the
following:

 

  a. The Qualified Employee’s Wages x Base Percentage A x 5 Plus

 

  b. The Qualified Employee’s Wages x Base Percentage B x 10

 

  4. Management and Administrative Employee Group. For the Management and
Administrative Employee Group, each Qualified Employee eligible under Section II
shall be entitled to an Award equal to the following:

 

  a. The Qualified Employee’s Wages x Base Percentage A x 5 Plus

 

  b. The Qualified Employee’s Wages x Base Percentage B x 5

 

  5. Pilot Employee Group. For the Pilot Employee Group, each Qualified Employee
eligible under Section II shall be entitled to an Award equal to the following:

 

  a. The Qualified Employee’s Wages x Base Percentage A x 10 Plus

 

  b. The Qualified Employee’s Wages x Base Percentage B x 20

 

  6. Other Represented Employee Groups. For any Other Represented Employee
Group, each Qualified Employee eligible under Section II shall be entitled to an
Award equal to the following (unless otherwise provided under the agreement
covering such Other Represented Employee Group):

 

  a. The Qualified Employee’s Wages x Base Percentage A x 15 Plus

 

  b. The Qualified Employee’s Wages x Base Percentage B x 15

 

6



--------------------------------------------------------------------------------

C. Wages. Wages for a Plan Year will be determined as follows:

 

  1. Compensation Included. “Wages” will only include compensation paid (or
payable) during a Plan Year to a Qualified Employee for the period he or she is
a Qualified Employee and shall include the items listed in Paragraph A-1 of
Appendix A. Wages will include compensation not paid as a result of an earnings
reduction election made by the Qualified Employee under a Code Sec. 125
cafeteria plan or under any qualified cash or deferred arrangement under Code
Sec. 401(k).

 

  2. Exclusions. “Wages” will not include the items of compensation or other
payments listed in Paragraph A-2 of Appendix A.

 

  3. Reemployment. In the event a Qualified Employee terminates employment and
is reemployed by an Employer, such employee’s Wages will include amounts paid
during the applicable Plan Year, both prior to the termination and following
such reemployment.

 

  4. Change of Position. In the event that a Qualified Employee transfers from
one Employee Group to another Employee Group during the calendar year, the
Qualified Employee’s Wages while a member of each Employee Group shall be
distinguished and applied to the appropriate formula under Section III.B.

 

  5. Determination of Wages. Subject to the provisions of Appendix A, the
Company’s Executive Vice President – Human Resources and Labor Relations will
determine, in his or her discretion (subject to a contrary requirement under any
applicable collective bargaining agreement determination under any applicable
collective bargaining agreement grievance procedure in the case of an employee
who is in the class or craft of employees covered by a collective bargaining
agreement), whether an item of compensation is included or excluded from the
definition of “Wages.”

 

D. Time of Payment. Award payments will be made following determination of the
Company’s Pre-Tax Profit for the fiscal year, but not later than March 15 or as
soon as administratively practicable thereafter. Notwithstanding the foregoing,
the Committee may, in its reasonable discretion, vary the time for making the
payments provided herein, provided such modification does not cause the payments
to become subject to the tax under Section 409A of the Code. Nothing herein
shall be construed to grant to any Qualified Employee who is entitled to payment
of an Award or to any person claiming under or through such Qualified Employee
the right to elect a modification of the time for receiving payments hereunder.

 

7



--------------------------------------------------------------------------------

E. Payment Methods. Each Qualified Employee entitled to an Award will receive
payment of the Award in cash, subject to such employee’s right, if any, to elect
to defer receipt of a portion of such cash payment as may be permitted under any
Employer-sponsored 401(k) plan in which the Qualified Employee is eligible to
participate. Payment is subject to any applicable withholding taxes and other
amounts the Company reasonably determines it is obligated to withhold or deduct
pursuant to federal, state or local laws. Notwithstanding the foregoing:

 

  1. The Committee shall have the right, in its reasonable discretion, to vary
the form of payment of Awards payable to Officers by payment in shares of the
Company’s common stock. In the event the Company reasonably anticipates that the
Company’s deduction with respect to a payment otherwise would be limited or
eliminated by application of Section 162(m) of the Code, the Committee may enter
into an agreement with an Officer to provide payment of an Award on a deferred
basis through a bookkeeping account, the value of which may be determined by
reference to the Company’s common stock, provided such written deferred payment
arrangement complies with the requirements of Section 409A of the Code,
including the requirement that the payment be made either at the earliest date
at which the Company reasonably anticipates the payment of the amount will not
be limited or eliminated by application of Section 162(m) of the Code or the
calendar year in which the officer separates from service with the Company and
all affiliates.

 

  2. Payment of Awards for any employee group shall be made as a profit sharing
contribution to the applicable Employer-sponsored 401(k) plan if required under
the terms of the applicable collective bargaining agreement or, in the case of
the Management and Administrative Employee Group, if so determined by the
Company.

IV. Plan Administration.

 

A. Plan Administration. The Company or its delegate has the authority and
responsibility to manage and control the general administration of the Plan,
except as to matters expressly reserved in the Plan to the Committee.
Determinations, decisions and actions of the Company or, if applicable, the
Committee, in connection with the construction, interpretation, administration,
or application of the Plan will be final, conclusive, and binding upon any
person, including any employee of any Employer, any Qualified Employee and any
person claiming under or through the Qualified Employee. No employee of an
Employer, any member of the Board, any delegate of the Board, or any member of
the Committee will be liable for any determination, decision, or action made in
good faith with respect to the Plan or any Award made under the Plan.

 

B. Committee. The Committee has the sole authority and responsibility to
administer Awards payable to Officers.

 

8



--------------------------------------------------------------------------------

V. Amendment or Termination.

 

A. Authority to Amend or Terminate Plan. The Plan may at any time be amended,
modified, suspended or terminated, as the Company in its sole discretion
determines. Such amendment, modification, or termination of the Plan will not
require any notice or the consent, ratification, or approval of any party,
including any Qualified Employee who is then eligible to participate in the
Plan.

 

B. Authority to Amend Awards. The Committee in its sole discretion may reduce or
eliminate an Award payable to any member of the Management and Administrative
Employee Group classified by the Company as a management employee. In addition,
the Company may reduce any Award other than an Award payable to an Officer,
prior to the payment of the Award, to the extent it deems necessary or
appropriate to comply with laws, including applicable securities laws, local
laws outside the United States and the pooling of interests requirements in
connection with a merger, provided that nothing in this Section V.B affects the
rights of any employee to an Award required under the terms of a collective
bargaining agreement.

VI. Miscellaneous.

 

A. No Contract of Employment, etc. Neither this Plan nor any award under the
Plan constitutes a contract of employment and participation in the Plan will not
give any employee the right to be retained in the service of the Company or any
Affiliate or to continue in any position or at any level of compensation.
Nothing contained in the Plan will prohibit or interfere with the Company’s or
an Affiliate’s right to assign projects, tasks and responsibilities to any
employee or to alter the nature of the Company’s or an Affiliate’s rights with
respect to the employee’s employment relationship, including the right to
terminate any employee at any time, with or without prior notice, and for any
reason within the constraints of existing law.

 

B. Governing Law. The validity, construction, interpretation, administration and
effect of the Plan and any rules, regulations and actions relating to the Plan
will be governed by and construed exclusively in accordance with the laws of the
United States and the State of Illinois, notwithstanding the conflicts of law
principles of any jurisdiction.

 

C. Conflict. Notwithstanding anything to the contrary in the Plan, the Plan
Rules or Plan administration, the Employer’s obligations to any employees
covered by collective bargaining agreements shall be governed by the applicable
terms of such agreements, and any conflict between the terms of the Plan, the
Plan Rules or Plan administration and the applicable collective bargaining
agreements with respect to such employees shall be resolved in favor of the
Employer’s obligations under the applicable collective bargaining agreements.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this amendment and restatement of the
Plan to be executed on its behalf, effective as of January 1, 2014, except as
otherwise provided herein.

 

UNITED CONTINENTAL HOLDINGS, INC.

/s/ Michael P. Bonds

Michael P. Bonds Executive Vice President Human Resources and Labor Relations

 

10



--------------------------------------------------------------------------------

Appendix A

Wages

A-1. Inclusions. For purposes of Section III.C.1. the following items are
included in the definition of Wages:

 

  •   base pay

 

  •   overtime pay

 

  •   holiday pay

 

  •   longevity pay

 

  •   sick pay

 

  •   lead/purser/service director pay

 

  •   high skill premium/longevity pay

 

  •   language premium

 

  •   international and night flying premium pay

 

  •   pay for time taken as vacation

 

  •   payment for accrued vacation not taken as vacation when paid on account of
(i) a leave or (ii) a termination of employment due to a reduction in force or
for a military leave

 

  •   shift differential pay

 

  •   back pay to the extent such pay is otherwise categorized as Wages related
to the applicable Plan Year (other than judicial or administrative awards of
grievance pay or back pay (including settlements thereof))

 

  •   delayed activation pay

 

  •   bypass pay

 

  •   check pilot premium pay

 

  •   double town salary expense

 

  •   senior/junior manning pay

 

  •   operational integrity pay

 

  •   temporary reclass pay

 

  •   Hawaiian override

A-2. Exclusions. For purposes of Section III.C.2. the following items are
excluded in the definition of Wages:

 

  •   deferred compensation (other than pursuant to Code Sec. 125 or 401(k))

 

  •   moving expense and similar allowances

 

  •   performance incentive awards, profit sharing awards or sales incentive
awards

 

  •   expense reimbursements and per diems

 

  •   severance, termination pay and related payments

 

  •   payment for accrued vacation time not taken as vacation when paid on
account of termination of employment, other than on account of a reduction in
force or for a military leave

 

  •   disability and workers compensation payments

 

  •   duty-free commissions

 

  •   recognition lump sums

 

Appendix A-1



--------------------------------------------------------------------------------

  •   flight expense

 

  •   retropay created by execution of a collective bargaining agreement, unless
the collective bargaining agreement requires inclusion

 

  •   reimbursable cleaning

 

  •   Employer contributions to employee benefit plans

 

  •   solely for purposes of making an award payment under this Plan, judicial
or administrative awards for grievance pay or back pay (including settlements
thereof)

 

  •   imputed income for employee or dependent life insurance coverage

 

  •   imputed income from pass service charges

 

  •   taxable travel

 

  •   imputed income from domestic partner benefits

 

  •   cash payments made pursuant to any agreement, program, arrangement or plan
designed to compensate an employee for amounts that may not be credited or
allocated to the employee under a qualified retirement plan due to limitations
imposed by tax laws

 

  •   taxable fringe benefits, including taxable reimbursement of insurance
premiums

 

  •   expatriate allowances

 

  •   hiring bonuses or other special payments relating to the initiation of
employment

 

  •   amounts realized with respect to restricted stock, non-qualified stock
options or stock appreciation rights

 

  •   lost luggage advance

 

  •   interest payments

 

  •   taxable distributions of the Company’s common stock or notes (including
cash in lieu of such stock or notes) made in connection with UAL Corporation’s
confirmed plan of reorganization under Chapter 11 of the U.S. Bankruptcy Code

 

  •   payments made to employees domiciled outside of the United States that are
in lieu of Employer contributions to a retirement plan

 

  •   any amount counted as wages under this Plan or any other profit sharing
plan for a prior Award Year.

A-3. Special Crediting Rule. For purposes of allocating Wages earned by a
Qualified Employee for services rendered during a Plan Year but received
following termination of employment, such Wages will be treated as received on
the Qualified Employee’s last day of employment with the Employer.

 

Appendix A-2